 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDGurabo Lace Mills, Inc. and Union General de Tra-bajadores a/k/a International Boilermakers,AFL-CIO, Petitioner. Case 24-RC-6328May 20, 1980DECISION AND ORDER REMANDINGPROCEEDING TO REGIONALDIRECTORBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 24 ofthe National Labor Relations Board on June 20,1979, an election was conducted on July 17, 1979,under the direction and supervision of the RegionalDirector, among the employees in the unit asagreed on by the parties.' The tally of ballots fur-nished the parties at the conclusion of the electionshowed that of approximately 14 eligible voters 7cast ballots for and 6 against the Petitioner; therewas 1 challenged ballot, which was insufficient toaffect the results of the election. Thereafter, theEmployer timely filed objections to conduct affect-ing the results of the election.Pursuant to the Board's Rules and Regulations,Series 8, as amended, the Regional Director con-ducted an investigation and on September 13, 1979,issued his report in which he dismissed paragraphs1, 2 and 4 of the Employer's objections and or-dered that a hearing be held on the supervisoryissue raised by the challenge to the ballot of Octa-vio Rodriguez. As for paragraph 3 of the Employ-er's objections, it raised issues concerning allegedimproper conduct predicated, however, on the as-sertion that Rodriguez was a supervisor. Conse-quently, the Regional Director deferred ruling onthe allegation of paragraph 3 "pending a final de-termination of Rodriguez's status by the Board."2Thereafter, the Employer filed a request for reviewcontending the Regional Director was in error infinding paragraph 4 of its objections to be withoutmerit; the Board denied the request by telegraphicorder on October 9, 1979.Thereafter, pursuant to the Regional Director'sorder, a hearing on the alleged supervisory statusof Rodriguez was held before Hearing OfficerEduardo Fernandez. On December 17, 1979, theHearing Officer issued his report in which he con-The unit is: All production and maintenance employees employed bythe Employer at its factory located at Carr. 943, Km. 2.0, Barrio Celada,Gurabo, Puerto Rico; but excluding all office clerical employees, profes-sional employees, guards and supervisors as defined in the Act.2 However, inconsistently-and, no doubt, inadvertently-the RegionalDirector dismissed the Employer's objections "in their entirety." As nofinal determination has been made with respect to par. 3 of the Employ-er's objections, the issues raised by that paragraph are, of course, stillpending.249 NLRB No. 93cluded that Rodriguez was an employee, not a su-pervisor, and recommended to the Board that thechallenge to his ballot be overruled. On January 2,1980, the Employer filed exceptions with the Boardin which it contended that the Hearing Officererred in finding Rodriquez to be an employee.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the Hearing Officer'sreport, the exceptions and brief, and the entirerecord in the case and hereby adopts the HearingOfficer's findings and conclusions but only to theextent consistent with the following:3The Employer's Gurabo Lace Mills in PuertoRico is alone involved in this proceeding. The Em-ployer employs there some 12 to 14 employees.The only management personnel concededly in-volved in the plant's operation is Gerard Scher, theEmployer's president, who, however, spends mostof his time in the continental United States, andJoseph Esposito, the Employer's general manager,who lives in Puerto Rico but who normally spendsat most only 2 days a week at the plant. Rodriquez,the Employer contends, is the general factory su-pervisor responsible for the day-to-day operation ofthe plant and possesses most of the supervisoryfunctions specified in Section 2(11) of the Act. TheHearing Officer concluded, however, that Rodri-guez is, as contended by the Union, a nonsupervi-sory leadman, conceding there are a few aspects ofRodriguez' work "which appear to reflect supervi-sory authority" but are insufficient in his view towarrant a conclusion Rodriquez is a supervisor. Ofcourse, we are faced with determining if Rodriguezpossesses any of the supervisory criteria of Section2(11) of the Act, one being enough to establish su-pervisory status, and not, as the Hearing Officerseemed to suggest, with balancing the supervisoryaspects of his job with the nonsupervisory in orderto determine his status.The Hearing Officer found that Rodriguez' roleat the plant "was clearly different from that ofother rank-and-file employees on the day shift."Unlike the others Rodriguez is responsible for thedaily assignment of jobs to day-shift employees, as-sists employees when problems arise, makes neces-sary reassignments if an employee fails to show oneither the day or night shift, and adjusts employeegrievances. Further, since Esposito is at the plant'The Hearing Officer made what appears to us to be inconsistent andincomplete credibility findings concerning testimony as to Rodriguez' su-pervisory status, and relied to a large extent on witnesses' conclusionarystatements. However, in reaching our result here we rely on a considera-tion of all the evidence not discredited by the Hearing Officer, and notthe conclusionary testimony of these witnesses. GURABO LACE MILLS, INC.659only 2 days a week and as he is unable to conversein Spanish, the day-to-day management of the plantis necessarily handled at least in large part by Ro-driguez.4He is also immediately involved in thehiring process. As Esposito has no command ofSpanish, Rodriguez interviews the prospective em-ployees5and, at a minimum, heavy reliance isplaced on his recommendations concerning hiring.Also, in at least one instance-that involving JesusRivera-Rodriguez, after learning the Employerneeded another employee, offered Rivera a job at aspecified wage and Rivera accepted and went to'In finding Rodriguez to be a nonsupervisory leadman the Hearing Of-ficer relied in part on his assessment of the situation to the effect that"virtually every decision ..[Rodriguez] made had to be checked byphone with a superior." The record does not, however, support such aconclusion. Rather, it shows that where Rodriguez had doubts aboutwhat decision to make he would telephone Esposito, but if he felt heknew what was right he would go ahead and do it without an consulta-tion with higher managementPrior to 1975 Esposito was present when prospective employeeswere interviewed by Rodriguez; after that date Rodriguez usually han-dled the interviews alonework for the Employer without prior clearancefrom Scher or Esposito. In view of the foregoing-and there is additional record evidence supportingthe same result-we find that Rodriquez has theauthority responsibly to direct employees, to hireand transfer them, and to adjust their grievances.Accordingly, we further find, contrary to theHearing Officer, that Rodriguez is a supervisorwithin the meaning of Section 2(11) of the Actand, thus, sustain the challenge to his ballot.As the Regional Director has deferred resolutionof the issues raised by paragraph 3 of the Employ-er's objections pending our decision concerningRodriguez' supervisory status, we shall remand thecase to the Regional Director for further appropri-ate proceedings.ORDERIt is hereby ordered that this case be, and ithereby is, remanded to the Regional Director forRegion 24 for further appropriate proceedings.GURABO LACE MILLS, INC 659